DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-20 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “600” in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-9, 11, 13, 15-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onishi (US Pub. No. 2013/0111731).

As per Claim 1, Onishi discloses a computer-implemented method for constructing physical assemblies (110 in Fig. 16) based on computer-aided design (CAD) assemblies (as per S4 in Fig. 3) (Figs. 1-3, 16; ¶34-75, 91), the method comprising:
generating an assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) based on a CAD assembly (as per S4) (Figs. 3, 8-11; ¶46-75), wherein the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) indicates an order (as per “component C is added to the three-dimensional combined graphic data of assembly target 111 constituted by the components A and B” in ¶67) for incorporating different physical components (A, B, C) into a physical assembly (110 in Fig. 16) (Figs. 3, 8-11; ¶46-75);
generating a set of component paths (as per 401, 402, 403 for components A, B, and C) based on the CAD assembly (as per S4) and the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102) wherein each component path (as per 401, 402, 403 for each component) included in the set of component paths (as per 401, 402, 403 for components A, B, and C) indicates a sequence of robot positions (as per 401, 402, 403) to traverse in order to incorporate a given physical component (one of A, B, C) into the physical assembly (111 in Fig. 16) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102); and 
generating a set of motion commands (as per S5) based on the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) and the set of component paths (as per 401, 402, 403 for components A, B, and C) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102), wherein the set of motion commands (as per S5) is executed by a robot (1R, 1L) to construct the physical assembly (110 in Fig. 16) (Figs. 2-3, 13-16; ¶43-91).

As per Claim 3, Onishi further discloses wherein generating the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) comprises generating a place/transition network (as per coordinates of as per 401, 402, 403 for components A, B, and C) that includes a first node corresponding to a first CAD component (as per coordinates of as per 401, 402, 403 for component A), a second node corresponding to a second CAD component (as per coordinates of as per 401, 402, 403 for component B), and a third node corresponding to a process for combining the first CAD  component (component A) and the second CAD component (component B) to generate a first CAD sub-assembly (111 in Fig. 11) included in the CAD assembly (110 in Fig. 16) (Figs. 3, 8-11; ¶46-75, 91).

As per Claim 6, Onishi further discloses wherein generating the set of motion commands (as per S5) comprises translating the set of component paths (as per 401, 402, 403 for components A, B, and C) into at least one of a joint angle associated with the robot, a position (as per 401) associated with the physical assembly (110 in Fig. 16) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102), an orientation associated with the physical assembly, and a selection of end-effector for the robot.

As per Claim 7, Onishi further discloses wherein generating the set of motion commands (as per S5) comprises generating a computational numerical code (as per control portion 2) that causes the robot (1R, 1L) to move an end-effector (one of 1R, 1L) along at least one component path (as per one of 401, 402, 403 for components A, B, and C) included in the set of component paths (as per 401, 402, 403 for components A, B, and C) (Figs. 1-3, 8-11, 16-18; ¶34-75, 92-102).

As per Claim 8, Onishi further discloses:
determining a first physical component (e.g., 100) that corresponds to a first CAD component (as per B or C) included in the CAD assembly (as per S4) (Figs. 2-3, 8-11; ¶42-75); and
causing, through execution of at least one motion command (as per S5) included in the set of motion commands (as per S5), the robot (1R, 1L) to obtain the first physical component (e.g., 100) from within a robot cell (as per proximity of robot hands 1R, 1L) where the robot (1R, 1L) resides (Figs. 2-3, 8-11; ¶42-75).

As per Claim 9, Onishi further discloses wherein the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71), the component paths (as per 401, 402, 403 for components A, B, and C), and the motion commands (as per S5) are based, at least in part, on cell data (via 102) that defines one or more physical attributes (as per images) of an environment where the robot resides (1R, 1L) (Figs. 2-3, 8-11; ¶42-77).

As per Claim 11, Onishi discloses a non-transitory computer-readable medium (5) storing program instructions that, when executed by a processor (2), cause the processor (2) to construct physical assemblies (as per S4 in Fig. 3) based on computer-aided design (CAD) assemblies (Figs. 1-3, 16; ¶34-75, 91):
generating an assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) based on a CAD assembly (as per S4) (Figs. 3, 8-11; ¶46-75), wherein the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) indicates an order (as per “component C is added to the three-dimensional combined graphic data of assembly target 111 constituted by the components A and B” in ¶67) for incorporating different physical components (A, B, C) into a physical assembly (110 in Fig. 16) (Figs. 3, 8-11; ¶46-75);
generating a set of component paths (as per 401, 402, 403 for components A, B, and C) based on the CAD assembly (as per S4) and the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102), wherein each component path (as per 401, 402, 403 for each component) included in the set of component paths (as per 401, 402, 403 for components A, B, and C) indicates a sequence of robot positions (as per 401, 402, 403) to traverse in order to incorporate a given physical component (one of A, B, C) into the physical assembly (111 in Fig. 16) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102); and 
generating a set of motion commands (as per S5) based on the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) and the set of component paths (as per 401, 402, 403 for components A, B, and C) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102), wherein the set of motion commands (as per S5) is executed by a robot (1R, 1L) to construct the physical assembly (110 in Fig. 16) (Figs. 2-3, 13-16; ¶43-91).

As per Claim 13, Onishi further discloses wherein the step of generating the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) comprises generating a place/transition network (as per coordinates of as per 401, 402, 403 for components A, B, and C) that includes a first node corresponding to a first CAD component (as per coordinates of as per 401, 402, 403 for component A), a second node corresponding to a second CAD component (as per coordinates of as per 401, 402, 403 for component B), and a third node corresponding to a process for combining the first CAD component (component A) and the second CAD component (component B) to generate a first CAD sub-assembly (111 in Fig. 11) included in the CAD assembly (110 in Fig. 16) (Figs. 3, 8-11; ¶46-75, 91).

As per Claim 15, Onishi further discloses wherein the step of generating the set of motion commands (as per S5) comprises translating the set of component paths (as per 401, 402, 403 for components A, B, and C) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102) into at least one of a joint angle associated with the robot, a position (as per 401) associated with the physical assembly (110 in Fig. 16) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102), an orientation associated with the physical assembly, and a selection of end-effector for the robot.

As per Claim 16, Onishi further discloses the steps of:
determining a first physical component (e.g., 100) that corresponds to a first CAD component (as per B or C) included in the CAD assembly (as per S4) (Figs. 2-3, 8-11; ¶42-75); and
causing, through execution of at least one motion command (as per S5) included in the set of motion commands (as per S5), the robot (1R, 1L) to obtain the first physical component (e.g., 100) from within a robot cell (as per proximity of robot hands 1R, 1L) where the robot (1R, 1L) resides (Figs. 2-3, 8-11; ¶42-75).

As per Claim 18, Onishi further discloses wherein the robot (1R, 1L) constructs the physical assembly (110 in Fig. 16) by physically connecting a first physical component (as per C in Fig. 15) to a first physical subassembly (as per A+B in Fig. 15) included in the physical assembly (110 in Fig. 16) (Figs. 2-3, 13-16; ¶43-91).

As per Claim 20, Onishi further discloses a system (100, 101, 1-5) (Fig. 1; ¶34-41), comprising:
a memory (2, 5) storing a software application (Fig. 1; ¶34-43); and
a processor (2) that, when executing the software application, is configured to perform (Figs. 1-3, 16; ¶34-75, 91) the steps of: 
generating an assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) based on a CAD assembly (as per S4) (Figs. 3, 8-11; ¶46-75), wherein the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) indicates an order (as per “component C is added to the three-dimensional combined graphic data of assembly target 111 constituted by the components A and B” in ¶67) for incorporating different physical components (A, B, C) into a physical assembly (110 in Fig. 16) (Figs. 3, 8-11; ¶46-75),
generating a set of component paths (as per 401, 402, 403 for components A, B, and C) based on the CAD assembly (as per S4) and the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102), wherein each component path (as per 401, 402, 403 for each component) included in the set of component paths (as per 401, 402, 403 for components A, B, and C) indicates a sequence of robot positions (as per 401, 402, 403) to traverse in order to incorporate a given physical component (one of A, B, C) into the physical assembly (111 in Fig. 16) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102), and 
generating a set of motion commands (as per S5) based on the assembly sequence (as per “components A, B and C are sequentially assembled” in ¶71) and the set of component paths (as per 401, 402, 403 for components A, B, and C) (Figs. 3, 8-11, 16-18; ¶46-75, 92-102), wherein the set of motion commands (as per S5) is executed by a robot (1R, 1L) to construct the physical assembly (110 in Fig. 16) (Figs. 2-3, 13-16; ¶43-91).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US Pub. No. 2013/0111731) in view of Sakakibara (US Pub. No. 2002/0056181).

As per Claim 2, Onishi discloses all limitations of Claim 1.  Onishi does not expressly disclose wherein generating the assembly sequence comprises: 
performing an initial disassembly operation to remove an initial set of CAD components from the CAD assembly;
performing a final disassembly operation to remove a final set of CAD components from the CAD assembly; and
generating the assembly sequence to include an initial assembly operation that corresponds to the final disassembly operation and a final assembly operation that corresponds to the initial disassembly operation.
Sakakibara discloses a control system (2) for a robot (1) (Fig. 1; ¶20-23).  In one embodiment, the robot operates to perform assembly operations (Figs. 3a-3b, 5; ¶32-33, 39-43).  In the event an error during assembly operations is detected (as per clogging in Fig. 3c, yes at a6 in Fig. 5), the system operates to perform disassembly operations in order to correct the error (as per drawing in Fig. 3d, drawing process a8 in Fig. 5) (Figs. 3c-3d, 5; ¶32-35, 39-44).  In this way, the system reduces time and labor associated with correcting assembly errors (¶6-8).  Like Onishi, Sakakibara is concerned with robot control systems.
Therefore, from these teachings of Onishi and Sakakibara, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sakakibara to the system of Onishi since doing so would enhance the system by reducing time and labor associated with correcting assembly errors.  Applying the teachings of Sakakibara to the system of Onishi would result in a system wherein generating the assembly sequence comprises “performing an initial disassembly” as claimed, “performing a final disassembly operation” as claimed, and “generating the assembly sequence” as claimed in that the assembly system of Onishi would be informed by the disassembly procedure as per Sakakibara.

As per Claim 12, Onishi discloses all limitations of Claim 11.  Onishi does not expressly disclose wherein the step of generating the assembly sequence comprises:
performing an initial disassembly operation to remove an initial set of CAD components from the CAD assembly;
performing a final disassembly operation to remove a final set of CAD components from the CAD assembly; and
generating the assembly sequence to include an initial assembly operation that corresponds to the final disassembly operation and a final assembly operation that corresponds to the initial disassembly operation.
See rejection of Claim 2 for discussion of teachings of Sakakibara.
Therefore, from these teachings of Onishi and Sakakibara, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sakakibara to the system of Onishi since doing so would enhance the system by reducing time and labor associated with correcting assembly errors.  Applying the teachings of Sakakibara to the system of Onishi would result in a system wherein generating the assembly sequence comprises “performing an initial disassembly” as claimed, “performing a final disassembly operation” as claimed, and “generating the assembly sequence” as claimed in that the assembly system of Onishi would be informed by the disassembly procedure as per Sakakibara.

Claims 4-5, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US Pub. No. 2013/0111731) in view Huang (“Collision-free path planning method with learning ability for space manipulator”; in Proceedings of the 2017 12th IEEE Conference on Industrial Electronics and Applications (ICIEA); pp. 1790–1795; Siem Reap, Cambodia; June 2017).

As per Claim 4, Onishi discloses all limitations of Claim 1.  Onishi further discloses wherein generating the set of component paths (as per 401, 402, 403 for components A, B, and C) comprises determining, for at least one CAD component (as per 401, 402, 403 for one of components B and C) included in the CAD assembly (as per S4), at least one path segment (as per motion between one of 401 to 402, 402 to 403) that the at least one CAD component (as per the one of components B and C) traverses when moving towards a target destination (Figs. 2-3, 13-16; ¶43-91).
Onishi does not expressly disclose wherein when traversing the at least one path segment, the at least one CAD component does not intersect any other CAD components included in the CAD assembly.
Huang discloses a path planning process in which a manipulator operates to move while avoiding an obstacle (Figs. 9-12; Simulation on page 1794-1795).  Specifically, a collision-free path composed of simple line paths with several nodes is developed (Modified A* Algorithm for Space Manipulator on page 1791) in view of parameters of the manipulator (Table II) and the dimensions of the obstacle (“radius of Spherical obstacle is 0.5m) (page 1794).  In this way, operation of the manipulator consistent with its mission can be provided (Introduction on 1790).  Like Onishi, Huang is concerned with manipulator control systems.
Therefore, from these teachings of Onishi and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Onishi since doing so would enhance the system by providing operation consistent with its mission.  Applying the teachings of Huang to the system of Onishi would result in a system that operates “wherein when traversing the at least one path segment, the at least one CAD component does not intersect any other CAD components included in the CAD assembly” in that the assembly operations of Onishi would be informed by collision avoidance planning as per Huang.

As per Claim 5, Onishi discloses all limitations of Claim 1.  Onishi does not expressly disclose wherein generating the set of component paths comprises executing, for at least one CAD component included in the CAD assembly, an A-star search algorithm to determine at least one path segment that the at least one CAD component traverses when moving towards a target destination, wherein, when traversing the at least one path segment, the at least one CAD component does not intersect any other CAD components included in the CAD assembly.
Huang discloses a path planning process in which a manipulator operates to move while avoiding an obstacle (Figs. 9-12; Simulation on page 1794-1795).  Specifically, a collision-free path composed of simple line paths with several nodes is developed using an A* algorithm (Modified A* Algorithm for Space Manipulator on page 1791) in view of parameters of the manipulator (Table II) and the dimensions of the obstacle (“radius of Spherical obstacle is 0.5m) (page 1794).  In this way, operation of the manipulator consistent with its mission can be provided (Introduction on 1790).  Like Onishi, Huang is concerned with manipulator control systems.
Therefore, from these teachings of Onishi and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Onishi since doing so would enhance the system by providing operation consistent with its mission.  Applying the teachings of Huang to the system of Onishi would result in a system that operates “wherein generating the set of component paths comprises executing, for at least one CAD component included in the CAD assembly, an A-star search algorithm to determine at least one path segment that the at least one CAD component traverses when moving towards a target destination, wherein, when traversing the at least one path segment, the at least one CAD component does not intersect any other CAD components included in the CAD assembly” in that the assembly operations of Onishi would be informed by collision avoidance planning using an A* algorithm as per Huang.

As per Claim 14, Onishi discloses all limitations of Claim 1.  Onishi further discloses wherein the step of generating the set of component paths (as per 401, 402, 403 for components A, B, and C) comprises determining, for at least one CAD component (as per 401, 402, 403 for one of components B and C) included in the CAD assembly (as per S4), at least one path segment (as per motion between one of 401 to 402, 402 to 403) that the at least one CAD component (as per the one of components B and C) traverses when moving towards a target destination (Figs. 2-3, 13-16; ¶43-91).
Onishi does not expressly disclose wherein, when traversing the at least one path segment, the at least one CAD component does not intersect any other CAD components included in the CAD assembly.
See rejection of Claim 4 for discussion of teachings of Huang.
Therefore, from these teachings of Onishi and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Onishi since doing so would enhance the system by providing operation consistent with its mission.  Applying the teachings of Huang to the system of Onishi would result in a system that operates “wherein when traversing the at least one path segment, the at least one CAD component does not intersect any other CAD components included in the CAD assembly” in that the assembly operations of Onishi would be informed by collision avoidance planning as per Huang.

As per Claim 19, Onishi does not expressly disclose wherein the robot constructs the physical assembly by physically connecting a first physical component to a second physical component while avoiding a collision with a third physical component that has already been incorporated into the physical assembly.
See rejection of Claim 4 for discussion of teachings of Huang.
Therefore, from these teachings of Onishi and Huang, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Huang to the system of Onishi since doing so would enhance the system by providing operation consistent with its mission.  Applying the teachings of Huang to the system of Onishi would result in a system that operates “wherein the robot constructs the physical assembly by physically connecting a first physical component to a second physical component while avoiding a collision with a third physical component that has already been incorporated into the physical assembly” in that the assembly operations of Onishi would be informed by collision avoidance planning as per Huang.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US Pub. No. 2013/0111731) in view of DeRees (US Patent No. 4,730,870).

As per Claim 10, Onishi does not expressly disclose wherein the physical assembly includes a first physical sub-assembly that has been constructed by a first robot and a second physical sub-assembly that has been constructed by a second robot, wherein the robot executes at least one motion command included in the set of motion commands to couple the first physical sub-assembly to the second physical sub-assembly.
DeRees discloses a system for assembling a vehicle (10) in which the vehicle is composed of a plurality of modules (16, 20, 24, 28) (Figs 1-4) (Figs. 1-5, 5:64-6:7, 6:19-31, 6:56-68).  Each module (16, 20, 24, 28) is independently assembled on a specified subassembly line (18, 20, 26, 30) before being joined in final assembly (12) (Fig. 5; 5:64-6:18).  According to DeRees, this type of construction is suitable for complex devices (1:14-43, 4:63-5:11).  Like Onishi, DeRees is concerned with assembly systems.
Therefore, from these teachings of Onishi and DeRees, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of DeRees to the system of Onishi since doing so would facilitate the production of complex devices.  Applying the teachings of DeRees to the system of Onishi would involve a system “wherein the physical assembly includes a first physical sub-assembly that has been constructed by a first robot and a second physical sub-assembly that has been constructed by a second robot, wherein the robot executes at least one motion command included in the set of motion commands to couple the first physical sub-assembly to the second physical sub-assembly” in that the assembly system of Onishi implemented in final assembly as per DeRees would operate to assemble complex devices.

As per Claim 17, Onishi does not expressly disclose wherein the physical assembly includes a first physical sub-assembly that has been constructed by the robot and a second physical sub-assembly that has been constructed by the robot, wherein the robot executes at least one motion command included in the set of motion commands to couple the first physical sub-assembly to the second physical sub-assembly.
See rejection of Claim 10 for discussion of teachings of DeRees.
Therefore, from these teachings of Onishi and DeRees, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of DeRees to the system of Onishi since doing so would facilitate the production of complex devices.  Applying the teachings of DeRees to the system of Onishi would involve a system “wherein the physical assembly includes a first physical sub-assembly that has been constructed by a first robot and a second physical sub-assembly that has been constructed by a second robot, wherein the robot executes at least one motion command included in the set of motion commands to couple the first physical sub-assembly to the second physical sub-assembly” in that the assembly system of Onishi implemented in final assembly as per DeRees would operate to assemble complex devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664